Schroeder, C.J.,
dissenting: In my opinion the Court is applying its construction of K.S.A. 1978 Supp. 58-2564(c) too severely on the facts in this case. I agree with the construction of the statute, but the written lease itself specifically stated upon giving the thirty (30) day notice that: “The Tenant’s right to possession will then terminate as of the date provided in said notice if the Tenant fails to remedy said breach within fourteen (14) days . . . .” (Emphasis added.) The Court’s opinion unreasonably attributes stupidity to the class of persons who are tenants.
It is respectfully submitted on the facts in this case the landlord should be permitted to recover as damages the amount of rent lost from the time the tenant vacates the premises until either the expiration of the lease or until the apartment is rerented, whichever is first to occur.